Supreme Court

                                                                           No. 2015-268-Appeal
                                                                           (WC 14-508)

                  Richard Wills                  :

                       v.                        :

              Clinton G. Cox et al.              :


                                           ORDER

       Clinton G. Cox appeals from a Superior Court order denying both his motion to vacate a

foreign judgment pursuant to Rule 60 of the Superior Court Rules of Civil Procedure and his

motion to stay entry of the foreign judgment pursuant to Rule 62 of the Superior Court Rules of

Civil Procedure. This case came before the Supreme Court pursuant to an order directing the

parties to appear and show cause why the issues raised in this appeal should not be summarily

decided. After considering the parties’ written and oral submissions and reviewing the record,

we conclude that cause has not been shown and that this case may be decided without further

briefing or argument. For the reasons set forth herein, we affirm the order of the Superior Court.

       In 2011, Cox retained the legal services of Attorney Richard Wills to probate the estate of

his deceased grandfather, Garland L. Cox, in the state of Washington. A dispute arose over the

terms of their fee agreement, and Wills obtained a default judgment in his favor in the King

County Superior Court, in the state of Washington. An amended judgment was entered on

August 1, 2014, awarding Wills fees and costs, which he then sought to enforce in Rhode Island.

An execution was issued on October 3, 2014, by the Rhode Island Superior Court in the amount

of $18,035.99, which was returned unsatisfied. On February 25, 2015, Cox was served with a

citation in supplementary proceedings. Cox then filed a motion to stay entry of the foreign


                                               -1-
judgment and a motion to vacate the foreign judgment in the Rhode Island Superior Court. In his

memorandum in support of his motions, Cox argued that the state of Washington Superior Court

lacked the requisite personal jurisdiction over him. On May 8, 2015, a Rhode Island Superior

Court justice held a hearing on both motions and, on June 8, 2015, the Superior Court issued an

order denying both motions. Thereafter, Cox filed a timely notice of appeal with this Court.

       An appeal from a denial of a motion to vacate a judgment as void pursuant to Rule

60(b)(4) is reviewed de novo. In re Quigley, 21 A.3d 393, 398 (R.I. 2011) (citing Nisenzon v.

Sadowski, 689 A.2d 1037, 1047 (R.I. 1997)). A motion to vacate in accordance with Rule

60(b)(4) is “not addressed to the discretion of the Superior Court justice because ‘[a] judgment is

either valid or it is not and discretion plays no part in resolving the issue.’” Id.

(quoting Nisenzon, 689 A.2d at 1047).

       Mr. Cox, who appears before this Court pro se, did not file a Rule 12A Statement with

this Court setting forth “a summary of the issues proposed to be argued.” Instead, he submitted

an affidavit in “Support of his Motion to Set Aside Enforcement of the Foreign Judgment

Pursuant to Rule 60.” He does not argue any specific error on the part of the hearing justice, nor

does he cite any supporting case law or provide a meaningful discussion of the jurisdictional

issue. Although the presence or lack of personal jurisdiction was the only argument raised in the

Superior Court, no such argument has been properly raised on appeal to this Court. Therefore,

the jurisdictional argument raised at the Superior Court is waived. See Barbato v. Paul Revere

Life Insurance Co., 794 A.2d 470, 473 (R.I. 2002) (“issues raised at trial but not briefed on

appeal are deemed waived”) (citing Superior Group Ventures, Inc. v. Apollo II Sign Corp., 712
A.2d 359, 360 (R.I. 1998)).




                                               -2-
       Even if Cox had properly raised a jurisdictional argument with this Court, the argument

would be without merit. The agreement between the parties included a forum selection clause

specifying King County, Washington, as the venue for any action thereunder. Moreover, Cox

availed himself of the protection of Washington’s laws by opening a probate estate in

Washington, distributing proceeds of the estate, and retaining a Washington realtor to sell real

property in Washington. Accordingly, this Court affirms the order of the Superior Court and

remands the papers thereto.

       Entered as an Order of this Court this 10th day of November, 2016.

                                                   By Order,



                                                   _____________/s/__________________
                                                   Clerk


Justice Goldberg did not participate.




                                             -3-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Richard Wills v. Clinton G. Cox et al.

CASE NO:            No. 2015-268-Appeal.
                    (WC 14-508)

COURT:              Supreme Court

DATE ORDER FILED:   November 10, 2016

JUSTICES:           Suttell, C.J., Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Washington County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Kristin E. Rodgers

ATTORNEYS ON APPEAL:

                    For Plaintiff: John F. Killoy, Jr.

                    For Defendant: Clinton G. Cox, Pro Se